Exhibit 10.1 AMENDMENT TO “APPENDIX A” OF THE ASTEC INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental Executive Retirement Plan, as amended and restated as of January 1, 2008 (the “Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of February 28, 2013. WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company (the “Board”) to designate participants in the Plan from time to time, whose names and effective dates of participation shall be set forth on Exhibit A to the Plan; NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form attached hereto, to update the same for changes in Plan participation approved by the Board, by action taken on February 28, 2013. Except as amended herein, the Plan shall continue in full force and effect. ASTEC INDUSTRIES, INC. Date: February 28, 2013By /s/ Stephen A. Anderson Name Stephen A. Anderson Title VP/Secretary “APPENDIX A” Each Participant’s Date of Participation Name of ParticipantEffective Dates of Participation J. Don BrockJanuary 1, 1995 Thomas R. CampbellJanuary 1, 1995 Frank CargouldJanuary 1, 1995 Jeff Elliott January 1, 1995 Tim GonigamJanuary 1, 1995 Richard PatekJanuary 1, 1995 W. Norman SmithJanuary 1, 1995 Joseph Vig January 1, 1995 Jeff RichmondMay 1, 2004 Richard DorrisJanuary 3, 2005 Ben Brock January 1, 2007 Michael A. BremmerJanuary 1, 2007 Stephen C. AndersonJanuary 1, 2008 Lawrence R. CummingJanuary 1, 2008 Neil PetersonJanuary 1, 2008 David C. SilviousJanuary 1, 2008 Joe Cline February 1, 2008 Chris ColwellMay 31, 2011 Robin LeffewAugust 1, 2011 D. Aaron HarmonNovember 1, 2011 Matthew B. HavenJanuary 1, 2013
